             Case 15-17570-RAM   Doc 899   Filed 10/25/19   Page 1 of 2




     ORDERED in the Southern District of Florida on October 25, 2019.




                                                   Robert A. Mark, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION
  ______________________________
                                 )
                                 )
  In re:                         )   CASE NO. 15-17570-BKC-RAM
                                )    CHAPTER   11
  JADE WINDS ASSOCIATION, INC., )
                                )
                 Debtor.         )
  ______________________________)

            ORDER ABSTAINING AND DENYING WITHOUT PREJUDICE
     MIRIAM JOEL’S MOTION FOR ENFORCEMENT OF SETTLEMENT AGREEMENT

        The Court conducted a further hearing on October 24, 2019, on

  Miriam Joel’s Amended Motion for an Order Enforcing Stipulation

  for Settlement and Sanctions (the “Motion”) [DE #885].                    For the

  reasons stated more fully on the record at the October 24th

  hearing, the Court finds cause to abstain from hearing this matter

  and therefore, to deny the Motion without prejudice.

                                       1
            Case 15-17570-RAM      Doc 899   Filed 10/25/19   Page 2 of 2



      This chapter 11 case has been fully administered and is ready

to close.     Therefore, it is questionable whether the Court even

has   subject      matter    jurisdiction     over   the      Motion.        Even   if

jurisdiction exists, abstention is appropriate.                  Unless settled,

the issues raised in the Motion will not be resolved quickly.                       To

keep this estate open to litigate what is essentially a breach of

contract dispute makes no sense.             Therefore, it is –

      ORDERED as follows:

      1.     The Court abstains from adjudicating the Motion.

      2.     The    Motion    is   denied     without    prejudice      to    movant

pursuing her claims in another court.

                                      ###


COPIES TO:

Bradley Shraiberg, Esq.
Kevin Peters, Esq.
Pennie Mays, Esq.




                                         2
